705 S.E.2d 753 (2011)
UNDERWOOD
v.
UNDERWOOD.
No. 447PA09-2.
Supreme Court of North Carolina.
February 3, 2011.
H. Kent Crowe, for Underwood, Teresa W.
Blair E. Cody, III, Hickory, for Underwood, William L.
Wesley E. Starnes, Hickory, for Underwood, William L.
*754 The following order has been entered on the motion filed on the 22nd of October 2010 by Plaintiff in the Alternative for Petition for Writ of Certiorari to Review Decision of the N.C. Court of Appeals:
"Motion Dismissed as Moot by order of the Court in conference, this the 3rd of February 2011."